Holmes, J.,
dissenting. Prior opinions of this court determining when a writ of prohibition should issue have stated that “[o]nly where there is a ‘total and complete want of jurisdiction’ on the part of the inferior court, will such a writ be allowed despite the presence of a remedy by way of appeal. State, ex rel. Adams, v. Gusweiler (1972), 30 Ohio St. 2d 326, 329 [59 O.O.2d 387]. Conversely, if there is no ‘patent and unambiguous restriction’ * * * on the jurisdiction of the court which clearly places the dispute outside its jurisdiction, prohibition will not lie * * *.” State, ex rel. Smith, v. Court (1982), 70 Ohio St. 2d 213, 215-216 [24 O.O.3d 320]. In the present case, the actions of the trial court are not clearly and unambiguously outside that court’s jurisdiction, as a further analysis of the majority opinion demonstrates.
The majority makes much of the distinction between criminal contempt and civil contempt, but utilizes this analysis merely for the purpose of applying a maxim of strict construction to the statutes at issue which are not criminal statutes. The civil-criminal distinction between kinds of contempt is not applicable to, nor is it alleged to be applicable to, the relevant distinctions between the contempt statutes at issue, or the distinctions between direct contempt and indirect contempt. In any event, since the statutes are plain on their face, the criminal-civil comparative analysis is unnecessary.
Of greater importance are the distinctions between direct contempt and indirect contempt. For no matter which statute is ultimately applied, the conduct complained of is undisputed, i.e., the relator-contemnor defied both written and direct lawful commands made by the court. The court personally called relator, spoke to him, and was refused by him. Under R.C. 1907.171(C), such contempt is defined as “[w]illful resistance in the presence of such judge to the execution of a lawful order * * * made or issued by such judge.” (Emphasis added.) It is quite apparent that direct vocal communication which places the senses of the court in connection with those of relator is sufficiently “in the presence” of the court to have demonstrated such direct contempt. Furthermore, it is within the sound discretion of a court to determine when the contempt alleged is either direct or indirect. Accordingly, the court has no need for any fact-finding process, but may conduct a mere summary proceeding based on the personal knowledge which the court has and giving said contemnor an opportunity to “show cause why * * * [he] should not be punished for contempt * * * [of] court * * See, e.g., In Matter of Lands (1946), 146 Ohio St. 589, 595 [33 O.O. 80]; State v. Local Union 5760 (1961), 172 Ohio St. 75 [15 O.O.2d 133]; State v. Kilbane (1980), 61 Ohio St. 2d 201, 203 [15 O.O.3d 221].
It is this summary proceeding which relator seeks to avoid through the assertion that because the court used the wrong statute, it is deprived of *60jurisdiction. The underlying objection to the trial court’s contempt proceedings, then, is that the court named the wrong statute in its order to show cause and, as a defective indictment, did not give “timely notice, in advance of the hearing, of the specific issues that * * * [he was required to] meet.” In re Gault (1967), 387 U.S. 1, 34 [40 O.O.2d 378].
In a consideration of this latter point, it seems that relator was fully apprised of the specific issues he was to have met since they are the same under either contempt statute. Further, it appears that both statutes apply to the same conduct and differ merely in respect to jurisdictional authorizations. Putting aside for the moment any arguments as to which statute empowers what kind of court, we arrive at a more salient point, that an order to show cause is not the same as an indictment and accordingly cannot be judged by the same standards. An order from the court commands a particular act, in this case to explain particular conduct. The fact that the court has power and jurisdiction to order the act commanded is primary. The court need not explain the basis for such authority in an otherwise lawful order. On the other hand, an indictment, to be effective at all, must include, inter alia, the basis of the charge, the name of the one accused, and a statement of the specific public offense violated. See R.C. 2941.03 and 2941.05, as well as Crim. R. 7.
Even if the show cause order should be judged by the standards of an indictment, Crim. R. 7(D) provides that a “court may at any time before, during, or after a trial amend the indictment, information, complaint, or bill of particulars in respect to any defect, imperfection, or omission in form or substance * * *, provided no change is made in the name or identity of the crime charged.” In the case before us, the crime charged is set forth in clear, unambiguous terms.
Finally, upon this issuance of the order from this court, the trial court need only amend its order to specify the appropriate jurisdictional statute. No jeopardy has attached since relator has yet to stand before the trial court. It cannot fail to be noticed that a court of appeals, after relator’s appearance, could easily order reversal on the same grounds and the trial court could as easily amend its order pursuant to such appellate review. Therefore, an appeal is a most present, useful remedy in this instance, while an order in prohibition from this court is an inappropriate act in aid of one who apparently would impugn the integrity of a local trial court.
Accordingly, I would deny the writ.